Petition for a rehearing.
Biddle, J.
The appellee seems to think, that, because these proceedings were commenced under the act of March 11th, 1867, and the assessment of benefits made against the appellant before the act of March 9th, 1875, took effect, therefore he has a vested right to collect the assessment under the former act. We are of a different opinion.
There is no vested right in a remedy. The assessment is not a contract made by the agreement of the appellant. It is a right given to the appellee by statute, which, being against common right, must he construed strictly, and the *213facts must prove his right according to the statute in force at the time he seeks his remedy, or he can not recover.
The trial was had in this ease, in June, 1876, nearly one year after the act of March 9th, 1875, went into force, and it is very clear, that the facts proved at the trial do not authorize a recovery under the latter act, because they do not show that the drain is necessary and conducive to public health, convenience or welfare, or. of public benefit or utility.
It was necessary that all proceedings commeneed under the act of March 11th, 1867, and being in fieri at the time the act of March 9th, 1875, went info effect, should subsequently conform to the latter act in -all respects wherein the two acts differed. This not being the case in the proceeding before us, the appellee was not entitled to recover. Stephenson v. Doe, 8 Blackf. 508 ; Roush v. Morrison, 47 Ind. 414; The Board of Comm’rs, etc., v. Ruckman, 57 Ind. 96 ; McKinsey v. Bowman, 58 Ind. 88.
The petition for a rehearing is overruled.